MEMORANDUM *
Juana Pelico Perez, a citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s (IJ) order denying her request for asylum and withholding of removal. The BIA disagreed with the IJ’s finding of falsified letters, and there is no other express adverse credibility finding.
The IJ disregarded petitioner’s testimony that her common law husband had been burned to death by army soldiers, that she had been assaulted and threatened by army soldiers, and that she continued to receive threatening letters from unidentified sources until her departure for the United States in 1996. She established by testimony that we must deem credible that she suffered persecution on the basis of her Quiche Indian ethnicity and imputed support of the guerrillas. The IJ relied strongly on the Country Report to support her decision. The government bears the burden of showing changed country condi*644tions, however and there must be some individualized showing. See Lopez v. Ashcroft, 366 F.3d 799 (9th Cir.2004). We must remand for resolution of those issues. See INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
Petition GRANTED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.